Citation Nr: 1825840	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-44 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2017, the Veteran was afforded a hearing before the undersigned.  A transcript of the hearing has been associated with the claim file.


FINDINGS OF FACT

The Veteran's PTSD is related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.302, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  As the Board is granting service connection for PTSD, compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  



II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).  See also 38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.303 (2017).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f)(3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The Veteran contends that he has PTSD that is related to his service.  

Post-service medical treatment records show that the Veteran has been diagnosed as having PTSD.  See VA examination report dated March 2013.  Therefore, the first requirement for service connection, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

The record shows that the Veteran served aboard the USS Harlan County from November 1990 to May 1994.  

The Veteran was afforded a VA examination in March 2013.  During that examination, the Veteran was diagnosed as having PTSD.  The Veteran reported during the examination a stressful event that occurred while he was serving aboard the USS Harlan County.  He stated that they went to Haiti at a time that their government was overrun by their military.  They went to anchor there for two days and the Haitians fired warning shots.  The USS Harlan County then left as the Haitians did not want them there.  Subsequently, his friend approached the Veteran wanting to talk to him about personal problems and he told his friend that he would be okay.  Then the Veteran heard that his friend went missing.  The VA examiner noted that this reported stressor contributed to the Veteran's PTSD and opined that the Veteran's PTSD was at least as likely as not caused by or a result of his military experiences and a fear of hostile military or terrorist activity.  

During the October 2017 hearing, the Veteran again described the stressful events noted in the March 2013 VA examination.  The Veteran brought a newspaper clipping of his friend's obituary who went missing at sea and stated that he is unable to sleep through the night due to his stressors.  

Given the evidence set forth above, service connection is warranted.  The VA examiner diagnosed him with PTSD and attributed this diagnosis to the reported inservice stressful events.  The VA examiner found the Veteran's accounts credible and based the PTSD diagnosis on these reported stressors.  The undersigned had the opportunity to observe the Veteran during the hearing and also finds the accounts to be credible regarding these inservice stressors and consistent with his service aboard the USS Harlan County.  Moreover, under the relaxed standards of 38 C.F.R. §§ 3.304(f)(3), the Veteran has been found to have PTSD related to the fear of hostile activity or fear for his life.  Therefore, the Board finds that the evidence of record supports finding that the Veteran's diagnosed PTSD is related to service and service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


